/m

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Action No. 04-511 (CKK)

ANTWON PERRY,

Defendant.

ORDER

This case comes before the Court upon the receipt of a Report and Recommendation
dated June 7, 2010, from Magistrate Judge Deborah Robinson. N0 objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this  day of June, 2010,

ORDERED that the Report and Recommendation is hereby ADOPTED, and Defendant
Perxy’s supervision is revoked; and it is

FURTHER ORDERED that the case is scheduled for Re-sentencing on July 6, 2010, at

10:00 a.m. in Courtroom 28A, 6"‘ Floor of the Annex.

@_FLQ \AMM 

COLLEEN KOLLAli-KOTELL
United States District Judge

Copies to:

Thomas Heslep, Esq.

Daniel Butler, AUSA

Magistrate Judge Deborah Robinson

Kurk Panzer, U.S. Probation Off`icer

Pretria1 Services